Exhibit 10.5

 

[g368541lii001.jpg]

 

Interchange Corporate Center

450 Plymouth Road, Suite 400

Plymouth Meeting, PA 19462-1644

Ph. (610) 832-8240

 

 

SUBORDINATION AGREEMENT

 

I.         PARTIES

 

The parties to this Agreement are:

 

1.

Primoris Services Corporation, hereinafter called Contractor.

 

 

 

2.

Michael D. Killgore, as Sellers’ Representative, hereinafter called Creditor.

 

 

 

3.

Liberty Mutual Insurance Company and any other company that is part of or added
to the Liberty Mutual Group and for which Liberty Mutual Surety underwrites
surety business, hereinafter called “Surety”. For the purposes of this
Agreement, the definition of Surety shall include Safeco Insurance Company of
America, General Insurance Company of America, First National Insurance Company
of America, Safeco National Insurance Company (individually and collectively the
“Safeco Insurance Companies”).

 

II.        RECITALS:

 

This Agreement is entered into based upon the following facts and circumstances:

 

(1)

 

From time to time Contractor may request Surety to execute instruments of
suretyship on its behalf, hereinafter called Bonds.

 

 

 

 

(2)

 

Contractor is indebted to Creditor in the sum of $53,500,000, as evidenced by

 

 

 

 

 

 

that certain Promissory Note dated December 15, 2009 in favor of the members of
James Construction Group, L.L.C., hereinafter called “Promissory Note”.

 

 

 

 

(3)

 

Contractor and Creditor desire Surety to furnish Bonds as requested by
Contractor and as an inducement therefor enter into the following Agreement.

 

III.      COVENANTS:

 

In consideration of the furnishing of any such Bonds by Surety, Contractor and
Creditor hereby agree as follows:

 

1.

Creditor hereby subordinates all rights and claims against Contractor on account
of the above mentioned indebtedness to any and all rights and claims of Surety
on account of Loss as defined herein. Loss shall mean any and all loss or
expense of whatever kind, including interest, court costs and counsel fees which
Surety incurs or sustains as a result of or in connection with any Bond
furnished by Surety. Originals or photocopies of claim drafts, or of payment
records kept in the ordinary course of business, including computer print-outs,
verified by affidavit, shall be prima facie evidence of the fact and amount of
Surety’s loss and Surety shall be entitled to reimbursement for any and all
disbursements made by it in good faith, under the belief that it was liable, or
that such disbursement was necessary or expedient.

 

 

2.

Surety’s Loss shall be paid in full out of the assets of the Contractor before
any payment on account of the above mentioned indebtedness is made to or
realized by Creditor.

 

 

3.

Creditor hereby assigns to Surety all of its rights and claims, including its
security, if any, on account of such indebtedness so that in the event of
receivership, bankruptcy or insolvency of Contractor, Surety may enforce such
rights and claims and may have dividends thereon until Surety is reimbursed in
full for its Loss.

 

 

4.

Unless specifically permitted in paragraph 11 below or Surety provides its
express written consent, Creditor and Contractor agree that until Surety has
been provided with competent legal evidence of the release or exoneration of
each and every Bond, the mentioned indebtedness shall remain unchanged and
unliquidated; that neither Creditor nor Contractor will by act or omission
procure or permit the reduction of such indebtedness; nor will Creditor sell,
transfer or hypothecate said indebtedness.

 

 

5.

Creditor agrees that in the event of a breach of any of the terms of this
Agreement, all funds, the value of any property and any benefit received by
Creditor in connection with such breach shall be returned by Creditor to
Contractor upon Surety’s demand. Contractor further agrees to compensate Surety
for any damage the Surety sustained that was caused by or contributed to by any
breach of the Agreement, including, but not limited to any breach of the
Agreement by Creditor.

 

 

6.

This Agreement shall apply to Bonds heretofore or hereafter executed and
furnished by Surety, procured by Surety, or executed by any other surety as sole
surety or as co-surety, and the rights hereunder shall inure to the benefit of
Surety, such other surety, if any, and their reinsurers, if any.

 

 

7.

This Agreement shall apply to Bonds executed both before and after the effective
date of this Agreement including any alterations, renewals, extensions and
modifications thereof.

 

 

8.

The Surety’s ability to exercise any particular right or remedy under this
Agreement, shall not be prejudiced by either a delay or failure to exercise such
right or remedy. The obligations of the Creditor and Contractor hereunder shall
be in addition to, and not in lieu of, their obligations to the Surety under any
other agreements, including but not limited to the General Agreement of
Indemnity executed in favor of the Surety, and in the event of any conflict or
inconsistency between the terms of this Agreement and the terms of any other
agreements, the term or interpretation most favorable to the Surety, as
determined by the Surety, shall control. Creditor and Contractor further
acknowledge each has been provided with an opportunity to consult its own
counsel prior to execution hereof.

 

 

9.

Notwithstanding this Agreement, Surety has no obligation to issue Bonds
requested by Contractor or Creditor.

 

 

10.

This Agreement may not be terminated without the prior written consent of all
parties hereto. In the event that all liability under the Bonds issued to
Contractor has been extinguished, in the sole and absolute discretion of the
Surety, Surety shall not withhold its consent to terminate this Agreement.

 

 

11.

NOTWITHSTANDING the foregoing provisions, Contractor shall be entitled to make
and Creditor shall be entitled to receive, until the entire debt is paid in
lawful money of the United States of America: a) installments no greater than
the normally scheduled principal and interest amounts as set forth in the
Promissory Note; and b) prepayments or accelerated payments, as set forth in
2.1(a)(i) and 2.1(a)(ii) of the Promissory Note. In the event that Contractor
desires to make and Creditor desires to receive any other prepayment or
accelerated payment including but not limited to the prepayment set forth in
2.1(a)(iii) (hereinafter “Qualified Debt Prepayment”), the Contractor and/or
Creditor must provide Surety with 30 days prior written notice sent by certified
mail (‘Surety Notice”) of its request to make such a repayment. Surety retains
the right to expressly consent to such a Qualified Debt Prepayment, however, if
Surety withholds its consent, Surety will provide written notice to both
Contractor and Creditor within 30 days of receipt of the Surety Notice. Any
Qualified Debt Prepayment made in violation of this paragraph shall be
considered a breach of this Agreement as described in paragraph 5 and Surety
shall be entitled to all remedies as described therein. Provided however, that
no payments of any kind may be made while any Loss remains unpaid to the Surety,
or should Contractor be in breach of the General Agreement of Indemnity, this
Agreement, or any other agreement executed in favor of Surety.

 

 

12.

Any notice to be given hereunder shall be given in writing and sent to the
respective parties or their designated representative as the address below:

 

 

 

If to Surety:

Liberty Mutual Surety

If to Creditor:

Michael D. Killgore

 

 

450 Plymouth Road, Suite 400

 

17653 Cross Boulevard

 

 

Plymouth Meeting, PA 19462

 

Baton Rouge, LA 70810

 

 

Attn: Home Office Underwriter

 

 

 

 

 

If to Contractor:

Primoris Services Corporation

 

 

 

26000 Commercentre Drive

 

 

 

Lake Forest, CA 92630

 

 

 

Attn: General Counsel

 

 

DATED as of this 18th day of December, 2009.

 

WITNESS/ATTEST

 

 

 

 

 

 

 

(CORPORATION/PARTNER/PERSON as CONTRACTOR)

 

 

 

 

 

/s/ Hays Alexander

 

By:

/s/ Brian Pratt

(SEAL)

 

 

 

 

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

/s/ Donald B. Bonaventure

 

(CREDITOR)

 

 

 

 

 

 

 

By:

/s/ Michael D. Killgore

(Seal)

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

LIBERTY MUTUAL INSURANCE COMPANY

 

 

 

(SURETY)

 

 

 

 

 

 

 

By:

/s/ Michael McGowan

(Seal)

 

 

Attorney-in-Fact

 

 

PRIMORIS LMS-4500 (Allowance of Normally Scheduled Payments)

 

Rev. 9/09

 

--------------------------------------------------------------------------------